Sutherland, J. concurred,
■ He added, that this is the ' case °f a party asking to be relieved against a mistake of the law. Had it been a mere misaddition, or a mistake of fact, ^e Court might, perhaps, have interfered, and relieved against it; but being a plain mistake of the law, it is a case over which they have no control. (1)
Savage, Ch. J. concurred.
The following order was thereupon entered:

John D. Dickenson \

William Gilliland. J /e& Luther, Sheriff of the county of Clinton Com. Pleas, Clinton, execute to John D. Dickenson, Barent Bleecker $• j a deed of the premises by him purJohnR. Bleecker j. chased, on the 29/A of October, 1821 v., at a Sheriff’s sale, under an execution William Gilliland, issued on a judgment in favour of the said John D. Dickenson, against William Gilliland, mentioned in the notice and papers filed in these causes, excepting 20s
v* z JYbv. 7, 1823. Ordered, that Ca-
*501acres, parcel of the premises bid off by the said John D, Dickenson, at the said sale, and subsequently redeemed by A. Keith', and that the residue of the application be denied.

 This question was much considered in Hunt v. Rousmanier, (8 Wheat. 174.) Marshall, Ch. J. who delivered the opinion of the Court, (id. p. 215) says, “ Although we do not find the naked principle, that relief may be granted on account of ignorance of law, asserted in the books, we find no case in which it has been decided that a plain and acknowledged mistake in law is beyond the reabh of Equity.”
In that case, a power of attorney had been executed, which the parties supposed would create a specifick lien .on a vessel; and they intended that it should have that effect; but the instrument was so framed as to fail in answering the expected purpose; as to whiph, Marshall, Ch. J. says, “ We find no case which we think precisely in point; and are unwilling, where the effect of the instrument is acknowledged to have been entirely misunderstood by both parties, to say that a Court of Equity is incapable, of aff, rding relief.”
The cases cited by Mr. Hunter, in arguing that cause, as maintaining a contrary position, are, Lyon v. Richmond, 2 John. Ch. Rep. 51, 60 ; Underhill v. Howard, 10 Ves. 209, 228;Irnham v. Child, 1 Bro. Ch. Cas. 91 ; Lord Portmore v. Morris, 2 Bro. Ch. Cas. 219 ; Marquis of Townsend v. Sterngroom, 6 Ves. 328,382. The principle is certainly asserted, in several of these cases, that relief will not be granted, even in a Court of Equity, on account of ignorance of law. See, also, the opinion of Kent, Chancellor, in Storrs v. Barker, 6 John. Ch. Rep. 169.